IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


OLIVER H. CLAYPOOL, JR.,                    : No. 99 WM 2016
                                            :
                   Petitioner               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COURT OF COMMON PLEAS OF                    :
CLARION COUNTY,                             :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 13th day of October, 2016, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Prohibition is DENIED.